Citation Nr: 9925547	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back injury.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956 and from January 1957 to September 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a back injury.


FINDINGS OF FACT

1.  The November 1957 and August 1976 RO rating decisions 
which denied service connection for a back injury are final.

2.  The evidence submitted subsequent to the August 1976 
final RO rating decision bears directly and substantially 
upon the specific matter under consideration and is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a back injury.

3.  There is no competent medical evidence of record which 
shows that any current back disability was incurred in or 
aggravated by service, or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The November 1957 and August 1976 RO rating decisions 
which denied entitlement to service connection for a back 
injury are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104 (1998).

2.  The evidence received subsequent to the August 1976 RO 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for a 
back injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The veteran's claim of entitlement to service connection 
for a back injury is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back injury.

The veteran contends that new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for a back injury.  After a review of the record, 
the Board finds that the veteran's contentions are supported 
by the evidence, and his claim of entitlement to service 
connection for a back injury is reopened.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1998).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 
Vet.App. 171 (1990).  When determining whether the veteran 
has submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet.App. 273 (1996); Glynn v. Brown, 6 Vet.App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims has 
held that pursuant to the holding of the United States Court 
of Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), a three-step analysis of appeals of 
whether new and material evidence has been submitted to 
reopen a claim is necessary.  The Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) (1998) in order to have a 
finally denied claim reopened under 38 U.S.C. § 5108 (West 
1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility pursuant 
to Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203, 206 
(1999); see also Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the November 1957 rating decision denial of his claim of 
entitlement to service connection for a back injury or the 
August 1976 rating decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back injury.  Those 
rating decisions are therefore final.  38 U.S.C.A. § 7105 
(West 1991).  Therefore, pursuant to the Court's holding in 
Evans v. Brown, 9 Vet.App. 273 (1996), the Board will 
consider whether new and material evidence has been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a back injury subsequent to the August 1976 
rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Disability which is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1998).  Therefore, in order to produce 
evidence which bears directly and substantially upon his 
claim such that it must be considered to fairly decide the 
merits of those claims, the veteran must produce evidence, 
which in conjunction with the evidence already of record, 
supports the proposition that a back injury was incurred in 
or aggravated by his active service, resulting in a current 
disability.  The Board finds that there is new evidence of 
record which supports that contention.

The evidence received subsequent to the August 1976 rating 
decision consists of VA and private medical records, lay 
statements in support of the veteran's claim, claims 
statements submitted by the veteran, and the transcript of 
the veteran's March 1997 personal hearing.

The veteran has submitted VA and private medical records.  
These records relate to the treatment of the veteran's 
current back disability.  While those medical reports do not 
specifically provide evidence which shows that any current 
back disability was incurred in or aggravated by service, the 
Board notes that at the time of the November 1957 and August 
1976 rating decision denials, the evidence did not show that 
the veteran had a back disability.  Those denials were based, 
in part, on the lack of a current disability.  Therefore, the 
medical evidence submitted subsequent to the August 1976 
rating decision can be seen to be new and material in that it 
demonstrates the existence of a current back disability, the 
lack of which was among the bases for the previous denial of 
the veteran's claim.  Thus, the Board finds that the medical 
evidence bears directly and substantially upon the veteran's 
claim such that the evidence is so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.

The veteran has also submitted lay statements relating to the 
incurrence of an inservice back injury, as well as lay 
statements of relationship of his current back injury to 
service.  The Board finds that the lay statements submitted 
by the veteran are material as they bear directly and 
substantially upon the veteran's claim such that they must be 
considered in order to fairly decide the merits of the claim.

The Board finds that the veteran has submitted evidence which 
supports the proposition that a current back disability was 
incurred in or aggravated by service, or is etiologically 
related to service, or is proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  
Accordingly, the Board finds that new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a back injury and that 
claim is reopened.


II.  Entitlement to service connection for a back injury.

The veteran contends that a back injury was incurred in or 
aggravated in service, or is proximately due to or the result 
of a disease or injury incurred in or aggravated by service.  
The veteran specifically contends that a current back 
disability is the result of an inservice truck accident.  
After a review of the record, the Board finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for a back injury is well grounded.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a back injury during service; 
(2) whether he currently has a back disability; and if so, 
(3) whether any current back disability is etiologically 
related to his service, or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service connected.  
38 C.F.R. § 3.310 (1998).

A review of the veteran's service medical reveals that he was 
seen on September 15, 1954, complaining of a sore side.  The 
veteran stated that he was in an accident four days prior to 
that treatment.  There was no evidence of any fracture.  The 
physician diagnosed a contusion and prescribed liniment.  The 
Board notes that the veteran's March 1956 and September 1957 
service separation examinations found spine, and other 
musculoskeletal examination to be normal.

A November 1957 VA general medical examination, which 
included a specific examination of the veteran's back, found 
no orthopedic pathology.

The evidence currently shows that the veteran has been 
diagnosed with numerous back disabilities, to include lumbar 
myofascitis, bulging discs at L3-L4 and L4-L5, cervical 
stenosis of C5-C7, and status post cervical disc fusion.  
However, there is no competent medical evidence of record 
which shows that any current back disability was incurred in 
or aggravated by service, or is proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service.

As there is no competent medical evidence of record which 
shows that any current back disability was incurred in or 
aggravated by service, or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service, the veteran's claim fails to show the required 
elements of a well grounded claim as there is no nexus 
relating his current back disability to service or to any 
disease or injury incurred in or aggravated by service.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The veteran, and others who have submitted lay statements on 
the behalf of the veteran, have alleged that his current back 
disability is the result of an inservice accident where he 
was pinned beneath a truck.  The Board notes that a claimant 
would not meet the burden imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. at 611 
(1992).  A review of the medical evidence of record does not 
show any competent medical evidence that any current back 
disability was incurred in or aggravated by service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include any 
inservice truck accident.

The veteran has submitted a lay statement from someone who 
identifies herself as a nurse.  She states that she was the 
nurse of the veteran's family doctor who died in 1959, and 
that doctor's records are not available.  She states that 
"as far as I can remember [the veteran] being treated by 
[the doctor] for back and hip problems in 1956 and 1957."  
However, that statement, although submitted by a medical 
professional, does not provide evidence which could 
constitute a well grounded claim as that statement does not 
show that the nurse herself ever treated the veteran.  Even 
were that to be shown, that statement does not show that any 
back disorder for which the veteran was being treated in 1956 
and 1957 was the result of any inservice truck accident.  
Thus, that statement cannot serve to provide a well grounded 
claim as it does not provide a nexus between any current 
disability and the veteran's service.

The veteran also alleges that a VA hospital summary for a 
hospitalization from March 1976 to April 1976 shows that his 
back disability is related to service.  That medical report 
does note that the veteran stated that he was trapped under a 
truck in service in 1957 and had pain and stiffness in the 
left leg and left hip since that time.  However, the Board 
notes that statement does not relate to any back disability.  
Furthermore, even were the statement to relate to the 
veteran's back disability, the statement is merely a 
recitation of the veteran's subjective complaints and the 
history provided by the veteran.  That statement does not 
represent a medical opinion that any current back disability 
is the result of the veteran's inservice truck accident.  
Therefore, that evidence is not sufficient to constitute a 
well grounded claim.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the August 1997 statement of the case and in the above 
discussion.  Specifically, the veteran would need to submit 
competent medical evidence showing that a current back 
disability was incurred in or aggravated by service or is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service.

Although the RO did not specifically adjudicate the claim on 
the basis of entitlement to service connection or state that 
it denied the veteran's claim on the basis that it was not 
well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claim because the claim is not well grounded is 
not prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back injury.  However, entitlement to service connection for 
a back injury is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

